Citation Nr: 0923309	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for PTSD.  

In August 2005, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

The Board notes that in correspondence dated July 2005, 
September 2005 and February 2006, the Veteran appeared to 
raise informal claims of service connection for skin 
problems, blood problems, panic attacks, Raynaud's Disease, 
heart attacks, head pain, ankle pain, and a dental disorder.  
The claims file also contains an informal claim for total 
disability based on individual unemployability (TDIU).  These 
issues are not developed for appellate consideration and are 
referred to the RO for adjudication.   

Finally, the Board notes that a February 2009 VA examiner 
found that the Veteran is not competent to handle her 
affairs.  The issue of the Veteran's competency also is 
referred to the RO for adjudication.
  

FINDING OF FACT

There is sufficient competent psychiatric evidence of a 
current diagnosis of PTSD and at least one psychiatric 
opinion has causally linked this disorder to a claimed sexual 
assault during service; the evidence falls at least in 
relative equipoise as to whether an in-service sexual assault 
occurred.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 101 (24), 
106, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  As discussed in more detail below, 
there is sufficient evidence of record to grant the Veteran's 
claim for service connection for PTSD.  Therefore, no further 
development is needed with respect to the appellant's appeal.

The Veteran asserts that she was sexually assaulted on more 
than one occasion during service while working as a power 
production specialist on the flight line.  She further 
asserts that she witnessed a plane crash and assisted in the 
search for body and plane parts.  The Veteran contends that 
she has PTSD due to these stressors.

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the claimant did not engage in combat with the enemy, as 
in this case, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and her 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. 
§ 3.304(f)(3) provides that evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually-transmitted diseases; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008).

The Board notes that 38 U.S.C.A. § 5107 (West 2002) sets 
forth the standard of proof applied in decisions on claims 
for Veterans' benefits.  A Veteran will receive the benefit 
of the doubt when an approximate balance of positive and 
negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Thus, when a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  Wells v. 
Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The Veteran's service personnel records show that, in April 
1975, she received an Article 15 for possession of marijuana.  
The non-judicial punishment was eventually set aside.  The 
Veteran made the following statement during the course of the 
investigation:

On the evening of 5 April 1975, I had gone to the 
Airmen's Club (AOM) and during my stay there I was 
hassled several times by a group of male airmen.  I 
got upset and left the AOM to sit outside and cool 
off.  

In November 1975, the Veteran was arrested and charged with 
reckless driving and speeding.  The police report indicates 
that the Veteran smelled like alcohol; however, she was not 
charged with driving while intoxicated.  She spent two weeks 
in jail.

A January 1976 Airman Performance Report for the period of 
October 1974 to January 1976 contains an overall evaluation 
of 5 on a scale of 0-9.  The reporting official wrote:

During this reporting period, [the Veteran] has 
performed all assigned duties.  She requires 
supervision in most tasks because of her lack of 
initiative and motivation.  She usually needs to be 
told what to do in every step of her given 
assignment.  [The Veteran] has an "I can't do it" 
attitude which causes her total performance to be 
substandard and unacceptable.  During this time 
period, she has been counseled various times 
concerning her being late for work, her appearance, 
her progress on her CDC courses, and other areas of 
performance.  She has promised to make an effort to 
improve herself after each counseling, but as time 
passes, no improvements have been noticed.  
Recently [the Veteran] spent 15 days in confinement 
in the city confinement facility.  [The Veteran's] 
entire problem in the performance of her duties and 
other responsibilities is her attitude.  She is 
currently enrolled in various counseling programs 
on base in an attempt to solve her problem.

The First Sergeant of the 366th Civil Engineering Squadron 
(366th CES) gave the following statement:

My first meeting with [the Veteran] was during the 
first part of June 1975.  My impression of her was 
of a quiet, shy individual; intelligent and 
responsible.  A review of her UIF disclosed an Art 
15 was administered for a marijuana charge . . . I 
counseled [the Veteran] in an effort to make her a 
productive member in the U.S. Air Force.  She was 
very slow and at times unresponsive to our 
suggestions and efforts.  She has on occasions, 
flatly refused to engage in a scheduled program 
with the professional councellors [sic]; i.e. 
Mental Health, Social Actions, Chaplains, etc.  She 
most always thinks her way is best and will not 
have anything to do with "those creeps."  I have 
counseled her a minimum of 12 times.  Whenever I 
get near her and begin to remove the barriers she 
either becomes angry or acts angry and storms out.  
She is very quick to curse anyone who disagrees 
with her.  The one time I inspected her room, in 
the enlisted women's dormitory, her area was 
unsatisfactory.

The Squadron Section Commander gave the following statement:

During January, February, and March she has been 
counseled about three times each week on her 
appearance, her slang, respect for personnel senior 
to her in grade (NCO and Officer) and her violation 
of State driving laws . . . During this period her 
attitude had deteriorated into depression.  Because 
of her attitude I recommended several alternatives 
to her, e.g. social involvements with sports, civic 
groups, religious groups, academic involvement, 
other service members, mental health, social 
actions, and others . . . During the past two weeks 
she has had confrontations with other shop 
personnel which almost resulted in a racial 
incident.  During this same time she has been 
caught drinking beer during lunch hours and 
repeatedly reported to my office during work breaks 
with beer in her possession.  She has taken the 
liberty to use excessive slang toward myself and 
senior NCO's, and to strole [sic] into my office in 
non-military fashion after being briefed several 
times to report to me.  She shows a complete 
disregard for officers and NCO's, and for her own 
self discipline.

Shortly thereafter, the Veteran was discharged under 
honorable conditions.

The Veteran's service treatment records show that, in July 
1974, she had a normal psychiatric evaluation.  In the 
accompanying Report of Medical History, the Veteran denied 
having a history of depression, nervous trouble, or trouble 
sleeping.  An April 1976 Report of Medical Examination for 
Separation also discloses a normal psychiatric evaluation.  
In the accompanying Report of Medical History, the Veteran 
reported a history of frequent or severe headaches and 
frequent trouble sleeping.  She initially checked "yes" for 
nervous trouble, but then crossed it out and checked "no."  
The clinician noted that the "frequent headaches refers to 
'having since high school' secondary to nerves no treatment 
at present."  He also noted "frequent trouble sleeping past 
couple months secondary to nerves."

A January 1975 treatment record indicates that the Veteran 
was "seen for screening and interview" at the community 
counseling center.  A March 1976 neurology consultation 
indicates that the Veteran was evaluated for frequent 
headaches.  She reported a history of headaches ever since 
high school, and that they went away when she drank 
excessively.  The clinician wrote that "[m]y guess is that 
she does have a simple headache brought on by frequent 
nervous spasms."  

A March 1976 mental health treatment record indicates that 
the Veteran's sleep problems were "most likely" secondary 
to alcohol abuse.

An April 1976 record indicates that the Veteran was treated 
for a hand injury which "intentionally occurred when patient 
hit steering wheel of POV with right hand several times.  
Emotionally upset because she was having mechanical 
difficulties, off base.  Off duty."

The Veteran's post-service VA treatment records show that, in 
1991, the Veteran received inpatient and outpatient treatment 
for alcohol dependence, panic disorder, and social phobia.  
March and August 1991 treatment records indicate that the 
Veteran started drinking and using drugs at a young age.  She 
reported being physically and emotionally abused by her 
father as a child.

The Veteran was hospitalized three times in 2000 for alcohol 
dependence, panic disorder with agoraphobia, and PTSD.

A March 2000 treatment note indicates that the Veteran was 
referred by her primary care provider for assessment and 
treatment of anxiety and panic.  Her history of stressors 
included a violent and abusive father, and parts recovery 
after plane crashes during service.  The Veteran noted that 
while she never found human body parts, she did recover 
animal body parts.

Another March 2000 treatment note indicates that the 
Veteran's PTSD was "assessed in more detail."  The 
clinician determined that the Veteran "appears to meet 
criteria for PTSD from multiple traumas including 
experiencing and witnessing childhood physical abuse, work on 
graves duty during her military service, and work recovering 
animal body parts following railroad accidents."  The 
Veteran denied any significant inability to recall military 
or childhood experiences.

A June 2000 treatment note indicates that the Veteran 
reported severe anxiety symptoms including panic attacks 
since 1990.  The attacks were typically precipitated by 
intrusive memories of stressors, which included childhood 
physical and emotional abuse, working on graves in the 
military, and recovering dead animal parts while working for 
the railroad.

A July 2000 treatment note indicates that the Veteran 
reported panic disorder with agoraphobia; obsessive 
compulsive symptoms; and PTSD symptoms in regard to childhood 
physical abuse and military experience.  The clinician noted 
than when asked about the sexual abuse, the Veteran stated 
"[i]f it happened, I don't remember."

A November 2000 letter from R.S. (initials used to protect 
privacy), M.S.W., wrote that "the Veteran's alcohol use in 
the past has been a form of self medication for her 
symptoms."

An April 2001 treatment record completed by T.M.D., PhD, 
indicates that the Veteran reported a history that included 
multiple traumas, including physical abuse as a child by her 
father, a childhood accident in which she fell out of a 
moving car, a physical attack by a male solider from which 
she escaped but did not report for fear of repercussions, 
sexual harassment by a sergeant, witnessing and 
reconnaissance of plane crashes, and post-service railroad 
employment that involved witnessing body parts of people 
involved in railroad accidents.  The doctor diagnosed PTSD.  
She explained that "although [the Veteran] may have 
experienced some [of] her anxiety symptoms prior to the 
military, it appears at this point her military experiences 
may have exacerbated those symptoms or contributed to the 
development of the PTSD."  The doctor also diagnosed panic, 
agoraphobia, and generalized anxiety disorder.  

Dr. T.M.H. reiterated her opinion in a June 2001 letter, in 
which she wrote: "Although [the Veteran] may have 
experienced some of her anxiety symptoms prior to the 
military, her report does not suggest that she met diagnostic 
criteria for any anxiety disorder at that time.  It appears 
at this point that her military experiences exacerbated those 
subthreshold symptoms thus contributing to the development of 
PTSD as well as to her other anxiety disorders . . . Her PTSD 
symptoms include distress and physical agitation in response 
to reminders of military events."  The doctor indicated that 
the Veteran had participated in the Addictions Treatment 
Center's dual diagnosis program since June 2000 and in weekly 
individual sessions since February 2001.  She noted that the 
Veteran's psychiatric symptoms persisted despite periods of 
abstinence from alcohol.

On VA examination in November 2002, the Veteran reported 
several pre-service stressors, to include physical abuse by 
her father, falling out of a moving car as a child, and her 
parents' divorce.  She started drinking and using drugs at a 
young age.  She reported numerous in-service stressors, which 
included witnessing two plane crashes and helping to search 
for human remains.  She also reported two incidents of 
assault.  The first incident occurred while she was off duty 
in June or July 1975.  She was returning to her car after 
having a few drinks and someone grabbed her from behind.  She 
yelled until other people came.  The second incident occurred 
on base "some time later" when a friend of a friend grabbed 
her.  The Veteran also reported several post-service 
stressors.  While working for the railroad from 1978 to 1980, 
she had to clean animal and human remains from railroad cars.  
She found this uncomfortable and ended up quitting.  She also 
related an incident where her sister threatened her with a 
knife; the Veteran reported that she "had a gun" and was 
"gonna shoot her" but that the police intervened.  The 
doctor reviewed the claims file and diagnosed chronic severe 
PTSD, panic disorder with agoraphobia secondary to PTSD, and 
alcohol dependence.  He explained: "There is indeed evidence 
of stressors, one-third occurring before [the Veteran] 
entered active duty U.S. Air Force, which contributed to her 
symptoms of PTSD to date, one-third occurring while she 
served active duty, one-third occurring since she left active 
duty, which continue to impact her to date."  The doctor 
opined that the Veteran managed her PTSD symptoms with 
alcohol.  

A March 2003 correspondence from the Veteran's representative 
at the time contains the following statement:

[The Veteran] contends that her life prior to 
service was not as bad as is depicted in the 
Reasons for Decision.  She especially objects to 
the allegation made that alcohol abuse preceded 
military service; prior to service alcohol 
consumption was experimental and moderate.  As a 
child she was never given so much alcohol that she 
was affected by it, but was allowed a taste of beer 
and wine for birthdays or holidays as is customary 
in many families.  Last, [the Veteran] admits that 
she enlisted for military service expecting a more 
controlled and responsible milieu.  Her situation 
became worse rather than better; she found herself 
subjected to abuse on an ongoing basis, trapped in 
a situation and unable to speak to what should have 
been responsible authority to protect her.  Service 
connection should be granted because military 
service greatly aggravated [the Veteran's PTSD.

A letter from the Veteran's sister, dated July 2003, contains 
the following statement: "I don't remember her being overly 
effected [sic] by the divorce of our parents . . . she was 
about 10 years old."  She also wrote: "I don't know what 
happened to her while in the military but [the Veteran] is 
not the sister I remembered.  She seems to have a lot of 
emotional problems."

In an October 2003 correspondence, the Veteran's service 
representative wrote that "during the course of her military 
service her performance deteriorated markedly as a result of 
the sexual harassment she was enduring."

A letter from the Veteran's mother, dated September 2003, 
contains the following statement:  "After a few months in 
the Service I noticed a change in [the Veteran].  She didn't 
come back the same person as when she went into the Air 
Force.  Something seemed to be bothering her but she wouldn't 
tell me anything.  Whereas before we would discuss 
everything.  She was drinking and getting into trouble after 
she came home from the Service.  I feel [the Veteran] had a 
very normal childhood her grades in school were good.  The 
divorce was a blessing to her not a trauma."

In a December 2003 correspondence, the Veteran made the 
following statement:

It is true that there is not direct corroboration 
or confirmation of the sexual harassment and 
assaults that took place during service, but your 
rules are supposed to provide that the indirect 
indications of those events are acceptable as 
verification of stressor in the case of personal 
assaults.  The decision made appears to take every 
indication that I was having trouble during 
military service as proof I was a bad soldier 
rather than that I was being subjected to 
intolerable pressure.  If I wasn't being abused in 
service, I would have done a lot better.  Also, the 
decision makes it sound like my childhood caused 
all the trouble before I even enlisted.  This also 
is untrue.  My childhood wasn't perfect, but I 
experienced nothing like the level of harassment 
and assaults I experienced during military service 
. . . It doesn't help that the men who abused me in 
service covered it up by making me out to be the 
sicko.

A PTSD questionnaire received in September 2005 indicates 
that a personal assault occurred in 1975 while the Veteran 
was assigned to the 366th CES.  The Veteran marked the 
following symptoms with an asterisk: changes in performance 
evaluations; episodes of depression, panic attacks or 
anxiety; alcohol or substance abuse; disregard for military 
or civilian authority; obsessive behavior such as overeating 
or undereating; unexplained economic or social behavior 
changes.

A PTSD questionnaire received in February 2006 indicates that 
a personal assault occurred sometime between June and August 
1975 while the Veteran was assigned to the 366th CES.  The 
Veteran stated "I was going to the car and was attacked.  I 
fought and got away - screaming.  Can't remember if I saw his 
name or not, I think A1C."  She stated that the attack 
occurred 1-2 months after arriving at MHAFB - between July 
and September 1975.  She marked the same symptoms with an 
asterisk, in addition to "sudden request for change in MOS 
or duty assignment."  The Veteran stated: "Also there was a 
plane - F111 crash on the flight line, MHAFB - military that 
was allowed on runway were told to look for parts of wreckage 
and if any bodies."  She indicated that this incident 
occurred between July and September 1975.

On VA examination in February 2009, the Veteran was examined 
by the same doctor who had conducted the November 2002 PTSD 
examination.  The report includes a section entitled 
"History Since Last Examination Where PTSD Was Found Not To 
Be Service Connected."  The Veteran reported that her 
primary stressors were two assaults that she experienced 
during service.  The doctor wrote:  

She reports between 1975 and 1976 when she was then 
an E-2/E-3 while off duty "I don't know when," 
"I think we went to town, several people and 
several cars."  She reports having left the bar 
returning to her vehicle when she was assaulted.  
She reports "I screamed," which resulted in 
people in the area staving off the assault.  She 
reports this was not reported.  She reports a 
similar incident occurring several weeks later.

The Veteran also reported an incident that occurred while she 
was working on the flight line.  The doctor wrote:

She reports that while off duty when it was sunny, 
dusk, an F-111 in a touch-and-go had crashed.  She 
reports she was part of the detail, which had 
looked for parts of the plane, parts of body, and 
"I didn't really find anything."  She reports 
approximately within a week's period of time a 
second plane, this time at night, had apparently 
crashed and she was again involved in recovery 
detail, "about the same thing I didn't really find 
any body parts, just some parts of a plane."

The Veteran reported that secondary to physical assault, she 
had ongoing nightmares and had become obsessive, referring to 
her having to check the doors several times for fear of 
unwanted intrusion.  She slept only two hours at night 
secondary to frequent awakenings from nightmares of being 
attacked.  Evidence for avoidance of traumatic events was 
primarily reluctance to engage in conversations and/or events 
which could recall the physical assaults.  The doctor 
diagnosed chronic severe PTSD, alcohol dependence secondary 
to PTSD, and panic disorder with agoraphobia secondary to 
PTSD.  He determined that the Veteran's PTSD is "more 
probable than not" secondary to physical assaults suffered 
during service.

In response to a request from the RO to research the 
Veteran's alleged stressor of witnessing a plane crash and 
helping to recover body and plane parts, in January 2009, 
JSRRC responded that it had researched a historical report 
submitted by the 366th Tactical Fighter Wing, the higher 
headquarters of the 366th CES, for the period of July to 
September 1975.  There was one report of an aircraft ground 
accident, which resulted in major property damage but no 
casualties.  The AMC/RO did not request that any of the other 
alleged stressors be researched.  

The Board finds that, because the evidence is in relative 
equipoise on whether the Veteran's PTSD is related to active 
service, and after resolving any reasonable doubt in the 
Veteran's favor, service connection for PTSD is warranted.  
As outlined above, the evidence of record clearly establishes 
that the Veteran currently has a PTSD diagnosis.  VA 
treatment records from to 2000 to 2007 contain repeated PTSD 
diagnoses.  In addition, the February 2009 VA examiner 
positively associated the Veteran's current PTSD with her 
claimed in-service  stressor consisting of a sexual assault.  
Another doctor assessed PTSD in April 2001 and indicated that 
in-service stressors either exacerbated or contributed to the 
development of PTSD.  The sole question remaining, therefore, 
amounts to whether credible supporting evidence, apart from 
the Veteran's statements, establishes that the claimed in-
service sexual assault actually occurred.  The Board finds 
that the evidence in this regard falls at least in relative 
equipoise, in which case the Veteran receives the benefit of 
the doubt to her advantage.  

The Veteran has attested consistently and credibly that she 
was the victim of sexual assault at the hands of fellow 
soldiers, one of which was her immediate superior, which 
commenced during her active service.  The Veteran has 
provided significant details of the incident, including 
places and times.  The Veteran's service treatment records 
clearly indicate that she was abusing alcohol and her 
personnel records are replete with reports of performance 
problems which started shortly after she reported to the 
366th CES.  In particular, the Board notes the Veteran's April 
1976 statement where she described being "hassled" by 
fellow soldiers.  In addition, the Veteran's mother offered a 
credible account that she noticed a distinct change in the 
Veteran's behavior (i.e. alcohol abuse) shortly after she 
entered service.  Such evidence of an exacerbation of 
substance abuse and a statement attesting to behavioral 
changes tend to corroborate the Veteran's claim that she 
experienced a traumatic sexual assault.  The fact that the 
Veteran's account of a 1975 plane crash has been corroborated 
by JSRRC, even though it has not been linked affirmatively to 
her PTSD diagnosis, further lends credence to her claim.  

The Board notes the significant lapse in time between the 
Veteran's claimed in-service stressor and her first 
documented verbalization of the event in 2000.  With respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  
Overall, however, the favorable and unfavorable or negative 
evidence falls at least in relative balance.  In such cases, 
the benefit of the doubt applies in the Veteran's favor.  38 
U.S.C.A. § 5107(b).  Therefore, the claim of service 
connection for PTSD is granted.   


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


